EXAMINER'S AMENDMENT / COMMENT
Drawings
The drawings were received on January 12, 2021.  These drawings are accepted.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hao Tan and Chen Li on January 7, 2021.  Final agreement was obtained via email on January 11, 2021.  See attached communications.

The application has been amended as follows:

In the Claims:
The claims below have been amended as shown.  All other claims remain as presented in the submission filed December 28, 2020.

1. (Currently Amended) A dissolvable bridge plug for temporarily plugging an oil and gas wellbore, comprising a mandrel, a rubber tube, a conical sleeve, a plurality of slips, and a lower sub,

wherein a smaller end of the conical sleeve is away from one side of the rubber tube, and one end of the rubber tube contacts the limiting boss; the plurality of slips are disposed on a [[the]] conical surface of a conical sleeve, one end of the lower sub is slidably fitted over an other end of the mandrel and abuts against the plurality of slips, an other end of the lower sub is connected with the setting tool adapter via threads on an inner surface of the other end of the lower sub; wherein[[,]] the mandrel, rubber tube, conical sleeve, plurality of slips, and lower sub are made of a dissolvable material; an inner surface of the one end of the lower sub is arranged with an anti-preset mechanism that contacts and abuts against the other end of the mandrel, the anti-preset mechanism includes a protruding structure disposed on the inner surface of the lower sub, wherein the anti-preset mechanism and the lower sub are formed into one integral structure.  

is arranged with a shearing force value.  

3. (Canceled).

7. (Currently Amended) The dissolvable bridge plug according to claim 1, further comprising a slip gap between each slip of the plurality of slips, wherein the length direction of the slip gap is parallel to the axis of the mandrel, and the slip gap extends from an outer surface of the slip towards the mandrel.

11. (Currently Amended) The dissolvable bridge plug according to claim 1, wherein the dissolvable material is dissolved in a water solution at a temperature between  30°C and 200°C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/Primary Examiner, Art Unit 3676